Citation Nr: 1723272	
Decision Date: 06/21/17    Archive Date: 06/29/17

DOCKET NO.  10-17 208	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUE

Entitlement to service connection for plantar digital neuropathy of the bilateral lower extremities, to include as secondary to service-connected left ankle status post ligament damage.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. D'Allaird, Associate Counsel





INTRODUCTION

The Veteran served on active duty from October 1997 to November 1997. 
This matter is before the Board of Veterans' Appeals (Board) from a November 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania; her claim file is now in the jurisdiction of the Baltimore, Maryland, RO.

In April 2015 and again in May 2016, the Board remanded this appeal for further development. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ). VA will notify the appellant if further action is required.


REMAND

The Veteran is seeking entitlement to service connection for plantar digital neuropathy. After a review of the file the Board finds that the claim must be remanded for additional development. A VA addendum opinion must be obtained to determine the etiology of the Veteran's claimed disability.

The Veteran's claim was remanded in May 2016 for a new VA opinion addressing the etiology of the Veteran's disability. VA obtained a new opinion in September 2016. The September 2016 examiner opined that the Veteran's disability "was not incurred in or otherwise related to active service." Nor was her disability "incurred in or otherwise related to her service-connected left ankle condition," or "permanently aggravated by or worsened beyond the natural progression by her service-connected left ankle condition." However, the September 2016 examiner did not address service treatment records (STRs) showing that the Veteran complained of tingling and numbness in her toes in October 1997, during her active service. Because the examiner did not discuss the relevant STRs, the opinion is inadequate, and remand is required for an adequate addendum opinion. See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (once VA undertakes to provide a medical opinion, it must provide one that is adequate).

Accordingly, the case is REMANDED for the following actions:

1. Obtain any outstanding VA treatment records, including from November 2015 to the present.

2. With any needed assistance from the Veteran, including securing from her VA Form 21-4142, Authorization and Consent to Release Information to VA, obtain any identified private treatment records. 

3. If any of the records requested in items 1 or 2 cannot be obtained or no longer exist, clearly document the claim file to this effect and appropriately notify the Veteran in accordance with 38 C.F.R. § 3.159(e). 

4. After completion of the above, the AOJ shall return the claim file to the examiner that completed the September 2016 VA addendum opinion. The entire claim file must be provided and reviewed in conjunction with formulating an opinion.

The examiner should specifically address the following:

(a) State whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran's plantar digital neuropathy had its onset during service or was caused or otherwise related to any event in service.

(b) State whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran's plantar digital neuropathy was caused by her service-connected left ankle disability.

(c) State whether it is at least as likely as not that the Veteran's plantar digital neuropathy was aggravated beyond the normal course of the condition (i.e., any increase in severity beyond natural progression of the disability) by her service-connected left ankle disability?

The examiner should review and discuss the Veteran's STRs dated October 1997 recording complaints of numbness and tingling in her toes. 

The examiner is advised that the Veteran is competent to attest to factual matters of which she has first-hand knowledge. 

A complete rationale for any opinion rendered should be provided.  

5. Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issue on appeal. If any benefit sought on appeal remains denied, provide the Veteran and her representative with a supplemental statement of the case and afford them a reasonable opportunity to respond. Then return the case to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on this matter. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner. 38 U.S.C.A. § 5109B (West 2014).



_________________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2016).








